Examiner’s Statement of Reasons for Allowance
Claims 1, 5-12, and 14-18 are allowed over the prior art.
This action is in reply to the Applicant’s correspondence on 06/14/2022.
The following is an Examiner’s statement of reasons for the indication of allowable claimed subject matter.
As per independent claims 1, 17, and 18, generally, the prior art of record, United States Patent No. US 8724861 B1 to Sun which shows fingertip force, location, and orientation sensor; United States Patent Application Publication No. US 20150139511 A1 to Yoon et al. which shows a method for identifying fingerprint and electronic device thereof; United States Patent Application Publication No. US 20150016695 A1 to Yoon which shows a method and apparatus for recognizing fingerprints; and United States Patent Application Publication No. US 20080063245 A1 to Benkley et al. which shows a method and apparatus for fingerprint motion tracking using an in-line array for use in navigation applications, fails to teach alone, or in combination, other than via hindsight, at the time of the filing of the claimed invention, the italicized claim elements (i.e., claim 1: “a determination unit configured to determine an inclination of a finger based on a comparison of the first fingerprint information with second fingerprint information, wherein the second fingerprint information is registered previously in a state in which the finger is tilted; and a processing unit configured to execute specified processing based on the determined inclination of the finger, wherein the specified processing is a process of activation of a specified application, and the specified application is based on the inclination of the finger”; claim 17: “determining an inclination of a finger based on a comparison of the first fingerprint information with second fingerprint information, wherein the second fingerprint information is registered previously in a state in which the finger is tilted; executing specified processing based on the determined inclination of the finger, wherein the specified processing is a process of activation of a specified application, and the specified application is based on the inclination of the finger”; claim 18: “determining an inclination of a finger based on a comparison of the first fingerprint information with second fingerprint information, wherein the second fingerprint information is registered previously in a state in which the finger is tilted; executing specified processing based on the determined inclination of the finger, wherein the specified processing is a process of activation of a specified application, and the specified application is based on the inclination of the finger”), at the time of the filing of the claimed invention; serving to patently distinguish the invention from said prior art.
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/14/2022 has been entered.
 Priority
The current application is a national stage entry of PCT/JP2017/028066, with International Filing Date: 08/02/2017, which claims foreign priority to 2016-207694, filed 10/24/2016. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH L AVERY whose telephone number is (571)272-8627. The examiner can normally be reached M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH L AVERY/Primary Examiner, Art Unit 2431